Crosby, J.
This is an action of contract on three promissory notes, each purporting to be signed by “A. Vice & Sons,” who were copartners doing business under that name. The notes were payable to the Parton Manufacturing Company and indorsed by the company to Despres, Bridges and Noel, who credited the proceeds to the account of the Parton Manufacturing Company and assigned the notes to the plaintiff, who was the “credit man” of the assignors.
The trial judge found that the signatures of the makers and the possession of the notes were secured by fraud, and that as between the makers and the payee the notes were voidable by reason of such fraud. Further, that the payee transferred the notes in due course before maturity to the indorsees, who credited the payee’s account with the amounts thereof; that the plaintiff’s title to the notes was by a written assignment to him by the indorsees, and that it was not proved that the latter had notice of the fraud by which the notes were originally obtained by the payee from the makers.
Upon the findings of fact made by the presiding judge, it cannot be said that the finding for the plaintiff was unwarranted as matter of law.
It appears that Despres, Bridges and Noel, the indorsees, took the notes in due course for a valuable consideration in good faith without any notice of fraud practiced upon the makers; therefore, they held them by a good and valid title, and the plaintiff took and held them under such title as the indorsees had, Symonds v. Riley, 188 Mass. 470. As Despres, Bridges and Noel had a perfect title, the plaintiff' took the same title with all their rights therein. There is nothing to show that the plaintiff had notice before the notes were assigned to him of any defences or equities in favor of the defendants; if he had had such notice it would not have been a defence to this action. Symonds v. Riley, supra. Fearing v. Clark, 16 Gray, 74. Thompson v. Shepherd, 12 Met. 311.
It is argued in the defendants’ brief that the plaintiff received the notes after they were overdue; but that does not appear in the record; there is nothing to indicate the date of the" assignment or of its execution and delivery, or when the plaintiff obtained title. If, as the defendants argue, the notes were overdue when transferred to the plaintiff, his rights are not affected as he is entitled *16to all the rights and remedies which the indorsees had against the makers. Symonds v. Riley, supra.
The notes and assignment were properly admitted in evidence and exceptions to such admission cannot be sustained.
The testimony offered by the defendants to show that by agreement between them the signatures of both members of the partnership were required to bind the firm upon a written contract was properly excluded, as there was no evidence to show that Despres, Bridges and Noel had knowledge of any such agreement when they obtained title to the notes. The partnership had inherent power to issue notes signed by either member of the firm in payment of its obligations and private restrictions cannot affect those who, without knowledge of them, deal with the partnership. Warren v. French, 6 Allen, 317. Stimson v. Whitney, 130 Mass. 591.
The defendants’ exception to the admission in evidence of the notes on the ground that the signatures of the makers were not proved cannot be sustained: the defendant Louis Vice testified he signed the firm name to each of the notes; besides, the genuineness of the signatures was not denied and a demand that the same be proved at the trial was not pleaded. R. L. c. 173, § 86. Spooner v. Gilmore, 136 Mass. 248. True v. Dillon, 138 Mass. 347.
The exception that the signature of the Parton Manufacturing Company was not proved is without merit; there was no denial of its genuineness or demand that it be proved at the trial.
The contention that the signature of Despres, Bridges' and Noel to the assignment was not proved cannot be sustained. The admission in evidence of the assignment was not objected to for that reason but upon an entirely different ground. When it was offered, counsel for the defendants objected to its admission, whereupon the judge asked, “What is your objection . . .?” and counsel stated in reply, “That there is nothing to prove the signature of the Parton Manufacturing Company or no proof that [there is any such concern as the firm named' to which this purports to be conveyed.” It plainly appears from this answer that the assignment was not objected to because the signature had not been proved. The objection that the signature of the Parton Manufacturing Company had not been proved as previously stated cannot be sustained, and there was ample evidence to show that Despres, Bridges and Noel was a corporation *17engaged in the jewelry business in Chicago. This evidence appeared in various depositions which were rightly admitted in evidence later. The order of proof was within the discretion of the trial judge. As the assignment of the notes to the plaintiff was in writing he could sue in his own name. R. L. c. 173, § 4. MacKeown v. Lacey, 200 Mass. 437.
The defendants’ requests properly could not have been given, and as no reversible error of law appears, the entry must be

Exceptions overruled.